DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 23, 2020.  In virtue of this communication, claims 1-11 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, in line 2, “the” should be changed to --a--
Claim 1, in line 7, “source” should be changed to --source; and--
Claim 7, in line 1, “An” should be changed to --The--
Claim 7, in line 1, “a” should be changed to --the--
Claim 7, in line 2, “a” should be changed to --the--
Claim 7, in line 3, “a” should be changed to --the--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faber et al. (US 2009/0322879).

    PNG
    media_image1.png
    482
    596
    media_image1.png
    Greyscale

With respect to claim 1, Faber discloses in figures 1-2 a method for operating an illuminating device (10, e.g., an image region including a plurality of zones which having a 

    PNG
    media_image2.png
    310
    658
    media_image2.png
    Greyscale

With respect to claim 2, Faber discloses that wherein the at least one non-defective section of the means of influencing light or the at least one of the non-malfunctioning light 
With respect to claim 3, Faber discloses that wherein at least one pixel adjacent to at least one malfunctioning pixel of the light distribution is reduced in its brightness such that the transition from the at least one malfunctioning pixel to the at least one adjacent pixel does not feature a hard gradient (see paragraph 0022).
With respect to claim 6, Faber discloses that wherein a new light distribution is calculated that takes into account a defect in one section of the means of influencing light or the malfunction of one of the light sources, where the means of influencing light or the light sources are actuated in accordance with the newly calculated light distribution (paragraph 0012, e.g., “the individual check of the pixels being carried out when calculation of statistical quantitative indicators for a region under consideration”).
With respect to claim 7, Faber discloses that an illuminating device (figure 2 shows a plurality of pixel zones thereof) for a vehicle (figure 1 shows a vehicle system), comprising means of influencing light or a plurality of light sources for targeted generation of pixels of a light distribution (figure 2), and a control system (20, e.g., controller) for actuating the means of influencing light or the light sources, wherein the control systems perform the method in accordance with Claim 1 (see paragraphs 0018 and 0024).
With respect to claim 9, Faber discloses that wherein the means of influencing light is designed as a digital micromirror device or as an LCoS or LC display or that the means of 
With respect to claim 10, Faber discloses that wherein the light sources are designed as light emitting diodes or as laser diodes, where the light emitting diodes or laser diodes are arranged in a matrix (paragraphs 0018-0019, e.g. pixels are light emitting diodes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 2009/0322879).
With respect to claim 5, Faber discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein at least one pixel adjacent to the at least one malfunctioning pixel of the light distribution or pixels located in its vicinity are reduced in their brightness by 20% to 40%.  However, this difference is not of patentable merits since a percentage of brightness of a lighting device can be adjusted based on a particular application or environment of use since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 2009/0322879) in view of Kimura et al. (US 2011/0267467).
With respect to claim 11, Faber discloses all claimed limitations, as expressly recited in claims 1 and 7, except for specifying that the illuminating device is a headlamp.


    PNG
    media_image3.png
    443
    744
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Faber as a headlamp thereof as taught by Kimura for the purpose of improving power consumption and more reliability of the light sources thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Kimura (see paragraph 0013).
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Cao et al. – US 2020/0077066 (see figures 2-3 and paragraphs 0049-0050)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 19, 2021